William J. Crangle, J.
Pursuant to an order of the Supreme Court temporarily staying arbitration pending the trial of issues as to (1) whether there was physical contact between claimant’s vehicle and a hit-and-run vehicle and (2) whether there occurred an accident within the meaning of the Standard New York Automobile Accident Indemnification Endorsement, a jury trial was held at a regular term of this court. Upon the verdict of the jury in favor of the claimant and pursuant to the said Supreme Court order a judgment of this court was entered denying a permanent stay of arbitration and awarding statutory costs and disbursements to the petitioner.
Respondent now moves for an order denying the taxation of costs and modifying the judgment so as to delete the allowance of such costs therefrom.
The proceeding before this court resulting in a judgment was a “ special proceeding ” in which costs may be granted. (CPLR 8101; CPLR 411.) “An order for the specific performance of an agreement to arbitrate a controversy is one that finally determines a special proceeding. * * * The proceeding thus ended is not a part of the arbitration that is thereby set in motion.” (Matter of Marchant v. Mead-Morrison Mfg. Co., 252 N. Y. 284, 292). There was a full trial to determine that the controversy was subject to arbitration and I think that the prevailing party should have full costs. (Matter of Perfect Fit Prods. Mfg. Co. [Pantasote Co.], 5 Misc 2d 348, 351.)
The motion is denied.